Citation Nr: 0515826	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-15 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 20 percent for degenerative joint disease of the 
lumbosacral spine.  He responded by filing a March 1999 
Notice of Disagreement, and was sent an August 1999 Statement 
of the Case.  He then filed an August 1999 VA Form 9, 
perfecting his appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's degenerative changes of the lumbosacral 
spine results in forward flexion limited to 45º, extension to 
10º, lateral flexion to 20º bilaterally, and lateral rotation 
to 30º bilaterally.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 20 percent for the veteran's degenerative changes of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2003), Diagnostic Codes 5003, 5242 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical centers in Nashville, Chattanooga, and Murfreesboro, 
TN, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in April 1998, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in February 
2005, in light of the additional development performed 
subsequent to April 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks a higher rating for his degenerative joint 
disease of the lumbosacral spine.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's degenerative changes of the lumbosacral spine 
are currently rated as 20 percent disabling under Diagnostic 
Code 5292, for limitation of motion of the lumbosacral spine.  
The diagnostic criteria for the evaluation of spinal 
disabilities were modified during the course of this appeal.  
See 68 Fed. Reg. 51454-58 (August 27, 2003)(implemented at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The February 2005 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine provided a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Subsequent to the regulatory changes, degenerative arthritis 
of the thoracolumbar spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  

The veteran underwent VA examination in January 1998, at 
which time he reported chronic low back pain, increasing 
recently.  He experienced severe flare-ups of his back pain 
2-3 times per month, lasting from several hours to all day.  
He used medication for his back pain.  On physical 
examination, he had forward flexion to 45?, extension to 15?, 
lateral flexion 24? to the right and 21? to the left, 
rotation 30? to the left and 32? to the right.  The examiner 
noted no additional limitation of motion due to pain, 
weakness, spasm, or fatigability.  

The veteran next underwent VA examination in October 2003, 
when he again reported chronic low back pain radiating into 
the lower extremities.  He occasionally used medication for 
his pain.  He was wheelchair-bound, although he stated he 
occasionally used crutches at home with assistance.  On 
physical examination, he had normal and symmetrical curvature 
of the spine.  Range of motion testing of the spine revealed 
forward flexion to 70º, extension to 10º, and lateral flexion 
to 20º bilaterally.  The veteran was unable to complete the 
lateral rotation range of motion tests.  No muscle spasm or 
guarding was seen on examination.  He was also without 
tenderness or pressure of the low back muscles.  Sensory 
examination of the low back was within normal limits, but 
muscle strength was difficult to measure secondary to 
bilateral knee injuries.  X-rays revealed prominent 
degenerative changes of the lumbosacral spine.  

Another VA orthopedic examination was afforded the veteran in 
November 2004.  He again reported pain of the low back 
radiating into his lower extremities.  His pain also 
increased with movement or other use of his back.  On 
objective examination, the veteran continued to use a 
motorized wheelchair for mobility, due to an above-the-knee 
amputation of the left leg.  Physical examination was 
difficult, as the veteran was wheelchair-bound secondary to 
his leg amputation, and could not stand.  He reported 
tenderness of the low back, but could flex forward to a 
limited degree, without evidence of spasms or painful motion.  
As the veteran was unable to perform range of motion studies 
due to unrelated medical disabilities, the results of this 
examination cannot be used to evaluate the veteran's 
degenerative joint disease of the lumbosacral spine.  

The veteran has also received regular VA medical care during 
the pendency of this appeal, as evidenced by the voluminous 
VA treatment records associated with the claims file.  These 
records demonstrate recurrent low back pain and some 
limitation of motion.  He has been prescribed medication to 
manage his low back pain.  

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 20 percent under either the former or 
current criteria for the veteran's arthritis of the 
lumbosacral spine.  

Considering first the former rating criteria, the evidence 
does not suggest sufficient limitation of motion to support a 
finding of severe impairment.  On examination in January 1998 
and October 2003, he had motion to at least 50 percent or 
better of full range of motion on most applicable measures, 
even with consideration of pain.  While the veteran has 
generally been confined to a wheelchair and/or used 
assistance devices for walking at all times during the 
pendency of this appeal, no examiner has suggested his 
limited mobility is secondary to his low back disability.  
While he has also reported pain of the low back, he has 
generally been without muscle spasm, abnormal curvature, or 
sensory loss.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding of severe 
limitation of motion, as is required for a 40 percent rating 
under the prior criteria for degenerative disc disease of the 
lumbosacral spine.  

Likewise, a 40 percent rating under the revised criteria for 
spinal disabilities is not warranted.  As noted above, 
forward flexion of the spine limited to 30º or less, or 
favorable ankylosis of the spine is required for a 40 percent 
rating.  However, at no time since the effective date of this 
Code has the veteran displayed such limitation of motion.  He 
has had forward flexion to 70º, according to the October 2003 
examination report, the most recent examination for which 
findings are available, and has not been diagnosed with 
ankylosis.  In conclusion, a preponderance of the evidence is 
against a 40 percent rating.  

The Board has also considered whether a higher rating is 
warranted based on any additional impairment or limitation of 
motion resulting from instability, excess fatigability, pain, 
weakness, or incoordination of the back.  However, no 
examiner has identified the presence of any additional 
impairment resulting from excess fatigability, pain, 
weakness, incoordination, or other disability of the low 
back.  Overall, a higher rating based on such factors is not 
warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran, as noted above, raised 
them.  The evidence discussed herein does not show that the 
service-connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's arthritis of the 
lumbosacral spine has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is unemployed due 
to unrelated medical disabilities.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
degenerative disc disease of the lumbosacral spine.  As a 
preponderance of the evidence is against the award of a 
higher rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative changes of the lumbosacral spine is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


